DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-6, drawn to carbon material having 3D structure.
Group II, claim(s) 7-11, drawn to carbon synthesis method for manufacturing carbon material having 3D structure.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of carbon material having 3D structure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior-art rejections set forth below.
During a telephone conversation with Thomas M. Coester on 03/10/22 a provisional election was made with traverse to prosecute the invention of Group I, s 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is deemed to be indefinite in regards to: “Carbon material having 3D structure and made of graphene oxide and carbon nanotubes . . .” [Emphasis added]. When applicant says “made of graphene oxide” does that mean that the actually claimed Carbon material itself, having 3D structure, is composed of graphene oxide and carbon nanotubes, or does applicant only mean that graphene oxide is used as a starting material/reactant but is itself transformed into something else (e.g. does it undergo a reduction reaction with a reducing agent to make non-oxidized graphene)? This indefinite issue resides in the fact that applicant’s disclosed method of making carbon material having 3D structure from graphene oxide and carbon nanotubes uses a reduction agent (e.g. vitamin C). Does the reducing agent reduce graphene oxide to non-oxidized graphene?
All other claims are being rejected here because they are either directly or indirectly dependent on rejected base claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

NOTES: 
1) Due to the massive indefinite issue in regards to the actual scope of pending independent claim 1 (see above), any reference that discloses a Carbon material having a 3D structure composed of: 1) graphene oxide and carbon nanotubes or 2) non-oxidized graphene and carbon nanotubes, would read on applicant’s claimed invention when said carbon nanotubes are located with some agglomeration between the graphene oxide layers or non-oxidized graphene layers. 
2) The following prior-art rejections will all be optionally evidenced by Phillips, III et al. U.S. Patent Application Publication No.: 2011/0300063 A1 for claims 3-6. The reasons for this being is that none of the going to be applied prior-art references directly disclose that their taught 3D structures composed of: 1) graphene oxide and carbon nanotubes or 2) non-oxidized graphene and carbon nanotubes, can function as hydrogen storage materials.
Phillips, III et al. on the other-hand makes clear that it is well known in the art that a hydrogen storage structure may include a plurality of graphene sheets arranged to form a stack with a plurality of spacers between adjacent graphene sheets in the stack. In one embodiment, the spacers are arranged to provide a distance ranging between 5 .ANG. and 20 .ANG. between adjacent graphene sheets. In one embodiment, the spacers are formed as graphene spheres having a diameter that ranges from 5 .ANG. to 15 .ANG.. In another embodiment, the spacers are formed as graphene single-walled nanontubes having a length that ranges from 5 .ANG. to 20 .ANG.. In a further embodiment, the spacers are formed as graphene sheets having a thickness that without any agglomeration between the graphene oxide layers or non-oxidized graphene layers. 

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AATABASE WPI, Week 201802 Thomson Scientific, London, GB; AN 2017-81750E/CN107381546A (UNIVHANGZHOU) 24 November 2017, optionally evidenced by Phillips, III et al. U.S. Patent Application Publication No.: 2011/0300063 A1 for claims 3-6. 
GB; AN 2017-81750E/CN107381546A discloses a carbon nanotube (CNT or muti-walled-CNT)/graphene hybrid material. The hybrid material is prepared by treating in a first step CNT's with concentrated nitric acid and concentrated sulfuric acid at 115-120 °C during 0.5 to 3 hours, followed by washing with distilled water until neutral and drying under vacuum. The so prepared CNT's are ultrasonically dispersed in deionized water and mixed with a solution of graphene oxide. The mixture is heated to 95 °C, while the pH is adjusted until 10. afterwards hydrazine hydrate is added as reducing agent. the mass ration of CNT to graphene is 1:10 to 10:1 (D1: WPl-abstract and paragraphs [0015]-[0028] (machine translation of CN107381546 A)). 

The reference to Phillips, III et al. U.S. Patent Application Publication No.: 2011/0300063 A1 is only set forth as evidenced that it is well known in the art that a hydrogen storage structure may include a plurality of graphene sheets arranged to form a stack with a plurality of spacers between adjacent graphene sheets in the stack. Phillips, III et al. also makes clear that such a structure can have a hydrogen storage capacity of 7.5%, see paragraphs [0008], [0024] and [0049]. As such, the composite structure taught GB; AN 2017-81750E/CN107381546A would inherently function as a hydrogen storage material. 


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AATABASEWPI Week 201751 Thomson Scientific, London, GB;AN2017-398093/KR101744122B1 (KIGAM OREA INST GEOSCIENCE & MINERAL) 7 June 2017, optionally evidenced by Phillips, III et al. U.S. Patent Application Publication No.: 2011/0300063 A1 for claims 3-6. 
GB; AN2017-398093/KR101744122B1 discloses a graphene-CNT (MWCNT) composite. The composite is prepared by mixing acid treated (Muti-walled) CNT's, graphene oxide and a solvent in weight ratio of 0.05 to 0.1: 1. The colloid mixed crumpled graphene-carbon nanotube composition that comprises 1-0.10 wt.% of (residual) graphene oxide. The Examiner holds that the crumpled nature of the final product encompasses applicant’s requirement that the carbon nanotubes are located with some agglomeration between the reduced (non-oxidized) graphene layers which contain some graphene oxide. 
The reference to Phillips, III et al. U.S. Patent Application Publication No.: 2011/0300063 A1 is only set forth as evidenced that it is well known in the art that a hydrogen storage structure may include a plurality of graphene sheets arranged to form a stack with a plurality of spacers between adjacent graphene sheets in the stack. Phillips, III et al. also makes clear that such a structure can have a hydrogen storage capacity of 7.5%, see paragraphs [0008], [0024] and [0049]. As such, the composite structure taught GB; AN2017-398093/KR101744122B1 would inherently function as a hydrogen storage material. 

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. U.S. Patent Application Publication No.: 2013/0295374 A1, optionally evidenced by Phillips, III et al. U.S. Patent Application Publication No.: 2011/0300063 A1 for claims 3-6. 
Tang et al. discloses graphene sheet film as a film-like assembly of two or more graphene sheets 11 to 25 is provided. The graphene sheet film uses a graphene sheet assembly 101 that includes: first carbon nanotubes 31 to 48 that join the graphene sheets 11 to 25 to each other and form graphene sheet laminates 61 to 65 in which the 
Tang et al.’s process of making the 3D graphene sheets having carbon nanotubes between the graphene sheets comprises reducing graphite oxide to graphene in deionized water and then adding carbon nanotubes to the dispersion followed by sonication and removal of the water. The resulting final 3D product is deemed to encompasses applicant’s requirement that the carbon nanotubes are located with some agglomeration between the reduced (non-oxidized) graphene layers or oxidized graphene layers, in light of Tang et al.’s drawings and because of the disclosure of paragraph [0136] wherein it is disclosed that the product has a crumped morphology. 
The reference to Phillips, III et al. U.S. Patent Application Publication No.: 2011/0300063 A1 is only set forth as evidenced that it is well known in the art that a hydrogen storage structure may include a plurality of graphene sheets arranged to form a stack with a plurality of spacers between adjacent graphene sheets in the stack. Phillips, III et al. also makes clear that such a structure can have a hydrogen storage capacity of 7.5%, see paragraphs [0008], [0024] and [0049]. As such, the composite structure taught Tang et al. would inherently function as a hydrogen storage material. 

(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He U.S. Patent Application Publication No.: 2015/0318120 A1, optionally evidenced by Phillips, III et al. U.S. Patent Application Publication No.: 2011/0300063 A1 for claims 3-6. 
He discloses for various carbon nanotube-graphene composites. In some examples, the carbon nanotube-graphene composites may include an array of graphene sheets arranged in a substantially graphitic structure that may be separated by a collection of carbon nanotubes located between at least a portion of the graphene sheets. Various example capacitor devices are described that may include the carbon nanotube-graphene composites. Such capacitor devices may include two parallel electrodes, one or both of which may include the carbon nanotube-graphene composites. The space between the parallel electrodes may be contacted with one or more electrolytes or dielectric materials. Such capacitor devices may have high electrode surface area and may avoid pore effects, in comparison to high surface area porous electrodes without the carbon nanotube-graphene composite electrodes, see abstract.
He's paragraph [0053] reads as followed: “The carbon nanotube-graphene composite 218 may be characterized in part by graphene oxide content as a percentage of total weight. In various examples, the carbon nanotube-graphene composite may include a graphene oxide content percentage by weight of less than about 20, 10, 5, 2.5, 1, 0.5, 0.4, 0.3, 0.2, or 0.1%. The carbon nanotube-graphene composite 218 may be characterized in part by elemental composition, for example, oxygen elemental content as a percentage of total weight. In many examples, the carbon nanotube-graphene composite may include an oxygen elemental content as a percentage of total weight of less than about 20, 10, 5, 2.5, 1, 0.5, 0.4, 0.3, 0.2, or 0.1%. In some examples, the described composites may be obtained without an oxidation process. In several examples, the described composites may be obtained without a process of reducing graphene oxide to form reduced graphene oxide.” [Emphasis added].
He's resulting final 3D product is deemed to encompasses applicant’s requirement that the carbon nanotubes are located with some agglomeration between the reduced (non-oxidized) graphene layers or oxidized graphene layers, in light of He’s drawings. 
The reference to Phillips, III et al. U.S. Patent Application Publication No.: 2011/0300063 A1 is only set forth as evidenced that it is well known in the art that a hydrogen storage structure may include a plurality of graphene sheets arranged to form a stack with a plurality of spacers between adjacent graphene sheets in the stack. Phillips, III et al. also makes clear that such a structure can have a hydrogen storage capacity of 7.5%, see paragraphs [0008], [0024] and [0049]. As such, the composite structure taught He would inherently function as a hydrogen storage material. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764